Petition for Writ of Mandamus Denied and Opinion filed January 23, 2003








Petition for Writ of Mandamus Denied and Opinion filed
January 23, 2003.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00047-CV
____________
 
IN RE GERALD A. BURKS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
O P I N I O N
On January 15, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221;  see also Tex. R. App. P. 52.  In his petition, relator
seeks to have this Court compel respondent, the Hon. Camille Dunn, to
disqualify herself from presiding over cause number 02CV0659 in the 122nd
District Court of Galveston County pursuant to relator=s objection filed under section
74.053(b) of the Texas Government Code.
We deny relator=s petition for writ of mandamus.
 
PER CURIAM
 
Petition Denied
and Opinion filed January 23, 2003.
Panel consists of
Chief Justice Brister and Justices Hudson and Fowler.